UNITED STATES DISTRICT COURT od
FOR THE DISTRICT OF COLUMBIA

Franklin C. Smith, )
Plaintiff,
Vv. Civil Action No. 19-2043 (UNA)
Jennifer Shirey,
Defendant.
MEMORANDUM OPINION

 

This matter is before the Court on plaintiffs pro se complaint and application to proceed
in forma pauperis (IFP). The Court will grant the IFP application and dismiss the complaint for
lack of subject matter jurisdiction.

The subject matter jurisdiction of the federal district courts is limited and is set forth
generally at 28 U.S.C. §§ 1331 and 1332. Under those statutes, federal jurisdiction is available
only when a “federal question” is presented or the parties are of diverse citizenship and the
amount in controversy exceeds $75,000. “For jurisdiction to exist under 28 U.S.C. § 1332, there
must be complete diversity between the parties, which is to say that the plaintiff may not be a
citizen of the same state as any defendant.” Bush v. Butler, 521 F. Supp. 2d 63, 71 (D.D.C. 2007)
(citing Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373-74 (1978)). A party seeking
relief in the district court must at least plead facts that bring the suit within the court’s
jurisdiction. See Fed. R. Civ. P. 8(a). Failure to plead such facts warrants dismissal of the

action. See Fed. R. Civ. P. 12(h)(3).
Plaintiff has invoked the Court’s diversity jurisdiction. See Compl. Caption. It is a
“well-established rule” that in order for an action to proceed in diversity, the citizenship
requirement must be “assessed at the time the suit is filed.” Freeport-McMoRan, Inc. v. K N
Energy, Inc., 498 U.S. 426, 428 (1991). To that end, “the citizenship of every party to the action
must be distinctly alleged [in the complaint] and cannot be established presumptively or by mere
inference,” Meng v. Schwartz, 305 F. Supp. 2d 49, 55 (D.D.C. 2004), and an “‘allegation of
residence alone is insufficient to establish the citizenship necessary for diversity jurisdiction,”
Novak v. Capital Mgmt. & Dev. Corp., 452 F.3d 902, 906 (D.C. Cir. 2006) (quoting Naartex
Consulting Corp. v. Watt, 722 F.2d 779, 792 n.20 (D.C. Cir. 1983)).

Plaintiff has pled no facts from which the Court can ascertain his citizenship and that of
the defendant. For what it is worth, the addresses of both parties are in Virginia Beach, Virginia.
See Compl. at 6. Plaintiff has attached to the largely incomprehensible complaint a retainer
agreement between him and the defendant for legal representation in a court case in Virginia
Beach, Virginia, which suggests that he is suing for legal malpractice. Because the complaint
neither presents a federal question nor satisfies the citizenship requirement to proceed in

diversity, this case will be dismissed. A separate order accompanies this Memorandum Opinion.

 

Date: September ks , 2019
